 



Exhibit 10.1
THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND JOINT
ESCROW INSTRUCTIONS
          This Third Amendment to Agreement of Purchase and Sale and Joint
Escrow Instructions (this “Third Amendment”) is entered into by CENTURY
PROPERTIES HENDERSON 18 LLC, a Nevada limited liability company (“Buyer”), and
PIONEER AMERICAS LLC, a Delaware limited liability company, as successor to
Pioneer Chlor Alkali Company Inc. (“Seller”), effective June 30, 2006.
RECITALS:
          A.      Marnell Properties, LLC, a Nevada limited liability company
(“Marnell”), and Seller executed an Agreement of Purchase and Sale and Joint
Escrow Instructions (“Purchase and Sale Agreement”) effective as of June 3,
2005; and,
          B.      By an Assignment And First Amendment To Agreement Of Purchase
And Sale And Joint Escrow Instructions effective as of effective October 31,
2005, Marnell assigned its right, title and interest under the Purchase and Sale
Agreement to CENTURY STEEL, INC., a Nevada corporation (“Century Steel”); and,
          C.      By a Second Assignment and Second Amendment to Agreement of
Purchase and Sale and Joint Escrow Instructions, Century Steel assigned its
right, title and interest under the Purchase and Sale Agreement to Buyer; and,
          D.      Buyer and Seller wish to amend the Purchase and Sale
Agreement.
          NOW, THEREFORE, Buyer and Seller agree as follows:
          The last two sentences of Section 9(b) of the Purchase and Sale
Agreement shall be replaced with the following sentence:
The Closing shall be extended to July 7, 2006.
          The parties may sign this Agreement in counterparts. The signature
pages from the counterparts may be attached to one counterpart to form a single
document.

1



--------------------------------------------------------------------------------



 



Exhibit 10.1
SAVE AND EXCEPT as amended by this Agreement, the Purchase and Sale Agreement
remains unmodified and in full force and effect

              SELLER:   BUYER:
 
            PIONEER AMERICAS LLC,
a Delaware limited liability company,
as successor to Pioneer Chlor Alkali
Company Inc.   CENTURY PROPERTIES HENDERSON 18 LLC,
a Nevada limited liability company

 
      By:   /s/ Todd L. Leany
 
           
 
          Todd L. Leany
By:
  /s/ Michael Y. McGovern       Its Manager
 
           
 
  Michael Y. McGovern        
 
  Its President and CEO        

2